

Exhibit 10.11
 
INTELLECTUAL PROPERTY ACCESS AGREEMENT
 
This Intellectual Property Access Agreement (the “IPAA”) is made and entered
into as of this September 30, 2008 (the “Effective Date”), by and between Las
Vegas Gaming, Inc., (LVGI), a Nevada corporation, with a primary business
address of 4000 West Ali Baba Lane, Las Vegas, Nevada 89118, and IGT (IGT), a
Nevada corporation with a primary business address of 9295 Prototype Drive,
Reno, NV 89521 (each a “Party” and collectively the “Parties”).
 
 
WITNESSETH
 
WHEREAS, IGT owns or has rights to various Intellectual Property (defined
below);
 
WHEREAS, LVGI owns or has rights to various Intellectual Property; and
 
WHEREAS, LVGI and IGT desire an avenue by which either Party may come to the
other with nonbinding offers to license such Intellectual Property.
 
THEREFORE, in consideration of the foregoing (which is incorporated by reference
in this IPAA), the mutual covenants contained in this IPAA, and other good and
valuable consideration, the receipt and sufficiency of which the parties hereby
acknowledge, the parties agree as follows:
 
ARTICLE 1 
Definitions and Construction
 
The following terms with initial capital letters shall have the following
meanings:
 
1.01 Definitions
 
“Affiliate” of a specified Person (defined below) is any other Person that
controls, is controlled by, or is under common control with, the specified
Person, where control means the power or ability to affect the management or
policies of a Person, whether by contract, ownership of securities, or
otherwise.  Notwithstanding the foregoing, IGT will not be deemed an Affiliate
of LVGI.
 
“BAFO” means LVGI’s best and final offer of Definitive Documentation (defined
below) with respect to a Development (defined below) or Intellectual Property
Rights Agreement contemplated by LVGI.  The BAFO will not have any terms or
conditions that make it any more onerous on IGT than any other Person.  A BAFO
presented to any Person other than IGT may not contain any items of Intellectual
Property or other property or assets unless such items are in the LVGI
Portfolio (defined below).
 

 
- 1 -

--------------------------------------------------------------------------------

 



 
“Commercially Reasonable” means “reasonable commercial standards for fair
dealing” within the meaning of the Uniform Commercial Code for the State of
Delaware as in effect on the Effective Date.
 
“Competitor” means any manufacturer, supplier, or distributor of gambling
Products with which IGT reasonably considers itself to compete for business.
 
“Definitive Documentation” means agreements, licenses, and instruments in
customary commercial form constituting an offer such that, if duly executed and
delivered by the proposing Party, such agreements, licenses, and instruments
would comprise a binding integrated agreement with respect to the proposed
Development.
 
“Development” means developing, designing, building, testing, evaluating,
marketing, publicizing, using, implementing, modifying, enhancing, creating
derivative works, manufacturing, offering for sale or license, licensing,
selling, or exploiting, for commercial purposes or otherwise.
 
“End User” means the licensed operator (e.g. a casino operator) of an Electronic
Gaming Machine.
 
“Functionality” means the retrofit hardware which is substantially similar to
the functionality being provided as of July 17th, 2008.
 
“IGT Portfolio” means all Intellectual Property now or hereafter owned, held, or
controlled by IGT, including patents within the Walker-Digital portfolio to
which IGT has rights.
 
“Intellectual Property” means all intellectual property rights including all
past, present and future rights in patents, industrial property rights,
copyrights, trademarks, and trade secrets.
 
“LVGI Portfolio” means all Intellectual Property now or hereafter owned, held,
or controlled by LVGI.
 
“Material Deviation” means any difference or differences between a third party
Rights Agreement and the related BAFO upon which such third party Rights
Agreement is based that, considered with all other such differences, may, in the
context of IGT’s business activities, have been useful, or did have, or may, in
the context of IGT’s business activities, have had, actual significance in the
deliberations of IGT, in determining whether to accept such BAFO in the first
instance.
 
“Opportunity Area” means a reasonably specific and detailed explanation of the
intended field of use, market, and operation of any particular intended
Product(s) (defined below).
 
“Person” will be broadly construed to include any individual; any public or
private entity, including any corporation, partnership, limited partnership,
limited liability company, trust, or business enterprise or any governmental
agency or instrumentality; and any “group” within the meaning of §13(d)(3) of
the Securities and Exchange Act of 1934, as amended.
 

 
- 2 -

--------------------------------------------------------------------------------

 

“PlayerVision Device(s)” or “PVD(s)” means the hardware, software, firmware
connections, enclosures, and housings that are only capable of providing the
Functionality.
 
“Product” means any product or service.
 
“Rights Agreement” means any proposed or executed agreement, arrangement, or
understanding relating in any way to any rights in any use of the LVGI
Portfolio, except with respect to the sale, rental, lease, or placement of
Products with End Users.  Such Rights Agreement includes, by way of example, any
covenant, agreement, arrangement, or understanding not to sue on or limit on the
ability to assert or enforce any rights with respect to any use of any
Intellectual Property within the LVGI Portfolio.
 
“Subordinate” of a specified Person means any director or officer or similar
functionary of; employee, representative, or agent of; independent contractor
to; or any other Person acting for or on behalf of, the specified Person.
 
1.02 Rules of Construction.  Unless the context otherwise clearly requires:
 
the word “or” will not be exclusive;
 
inclusion of items in a list will not be deemed to exclude other terms of
similar import;
 
all parties will be considered to have drafted this IPAA together, with the
benefit of counsel, and no provision will be strictly construed against any
Person by reason of having drafted such provision;
 
the word “include” and its derivations means to include without limitation;
 
use of terms that imply gender will include all genders;
 
defined terms will have their meanings in the plural and singular case;
 
references to Sections, Articles, and Exhibits are to the Sections, Articles,
and Exhibits to this IPAA;
 
financial terms that are not otherwise defined have the meanings ascribed to
them under United States generally accepted accounting principles as of the date
of this IPAA;
 
no example included in this IPAA will be deemed to create any ambiguity or
vagueness in the interpretation of any provision of this IPAA; to the extent
that any example included in this IPAA is construed as being in clear conflict
with any other provision of this IPAA, such example will be deemed superseded by
the provisions of this IPAA; and inclusion of any example in this IPAA will not
be deemed to exclude any other example or to create any inference that any other
example not included was intended to be excluded from the coverage of any
provision of this IPAA; and
 

 
- 3 -

--------------------------------------------------------------------------------

 

the use of “will” as an auxiliary will not be deemed to be a mere prediction of
future occurrences.
 
ARTICLE 2 
Right of First Access
 
2.01 Rights of First Refusal.
 
(a) 1st Right of First Refusal. If LVGI determines to license or otherwise
dispose of any rights or interest in any or all patents owned or controlled by
LVGI that have one or more claims covering LVGI’s PVD, LVGI must first undertake
good faith negotiations with IGT for an exclusive license on commercially
reasonable terms for such rights and/or interest.  If IGT and LVGI are unable to
come to mutually agreeable terms within a commercially reasonable period of
time, LVGI shall provide a BAFO to IGT with regard to the exclusive license
rights and/or interest (an “Exclusivity BAFO”). IGT will either accept or reject
the Exclusivity BAFO within a commercially reasonable time frame and, if
accepted, shall be deemed to have contractually bound itself to the terms and
conditions set forth in said Exclusivity BAFO.  The Parties agree to negotiate,
in good faith, any other terms and conditions which are not included in said
Exclusivity BAFO. If IGT rejects the Exclusivity BAFO in writing or a rejection
is deemed based on IGT’s failure to provide its acceptance of said Exclusivity
BAFO in writing within a commercially reasonable time frame,  LVGI may enter
into an exclusive license to such rights or interest with any other Person;
provided that the Development of the Product and its deployment and/or use do
not implicate any IGT Intellectual Property and that the terms and conditions of
such exclusive license with the other Person does not have any Material
Deviations from the Exclusivity BAFO that was rejected by IGT and that such
licensing is not to the detriment of IGT, which approval IGT shall not
unreasonably withhold or delay.  If LVGI does not exclusively license the rights
and/or interest offered in said Exclusivity BAFO within six months from an
affirmative or deemed refusal, those rights offered in said Exclusivity BAFO
will again become subject to IGT’s 1st Right of First Refusal in accordance with
this Section 2.01(a) and (b).)
 
(b) 2nd Right of First Refusal.  If LVGI and IGT do not enter into an exclusive
license pursuant to the 1st Right of First Refusal, LVGI may negotiate a
non-exclusive license to such rights and/or interest (a “Non-Exclusivity BAFO”)
with IGT or any other Person.  If LVGI negotiates a Non-Exclusivity BAFO with
any other Person, LVGI must first, prior to closing with said other Person,
offer IGT to enter into a non-exclusive license to such rights and/or interest
on terms at least as good as or better than those provided in said
Non-Exclusivity BAFO negotiated with said other Person.  IGT will either accept
or reject the Non-Exclusivity BAFO within a commercially reasonable time frame
and, if accepted, shall be deemed to have contractually bound itself to terms
and conditions at least as good as or better than the terms and conditions set
forth in said Non-Exclusivity BAFO.  Thereafter, LVGI may enter into other
non-exclusive licenses with any and all other Persons; provided that such other
non-exclusive licenses have no Material Deviations from said Non-Exclusivity
BAFO and that such licensing is not to the detriment of IGT, which
 

 
- 4 -

--------------------------------------------------------------------------------

 

approval IGT shall not unreasonably withhold or delay.  If IGT rejects the
Non-Exclusivity BAFO in writing or a rejection is deemed based on IGT’s failure
to provide its acceptance of said Non-Exclusivity BAFO in writing within a
commercially reasonable time frame, LVGI may enter into other non-exclusive
licenses to the rights and/or interest with any and all other Persons; provided
that such other non-exclusive licenses have no Material Deviations from said
Non-Exclusivity BAFO
 
2.02 LVGI Initiated Project. Subject to Section 2.05, in the event that LVGI
desires to pursue the Development of a Product requiring patents in the IGT
Portfolio, IGT agrees that it will consider such a request on the terms set
forth in this Section 2.02.  LVGI will make such request by providing to IGT a
written good faith request (the “LVGI Negotiation Notice”) which must include an
Opportunity Area with sufficient plans and details so that IGT can perform a
business, marketing, engineering, and Intellectual Property evaluation, as
applicable, of the proposed Development.  The LVGI Negotiation Notice and
Opportunity Area may include, as applicable, and by way of example: i) a list of
the IGT Intellectual Property implicated, ii) a detailed description of the
Product (including Product description, engineering specifications, math models,
etc. as applicable), iii) marketing plans, iv) proposed cost and pricing
analysis; v) identification of relevant markets; and vi) other engineering,
design, and business information that would be helpful and relevant to IGT’s
feasibility analysis.  The scope of such LVGI Negotiation Notice will not be
broader than necessary to permit Development of such Product.  Upon receipt of
the LVGI Negotiation Notice, IGT will consider the proposal contained in the
LVGI Negotiation Notice.  IGT will have a commercially reasonable time frame in
which to evaluate and discuss with LVGI whether to enter into negotiations,
which election to enter into such negotiations is at IGT’s sole discretion, to
pursue the Development covered by the LVGI Negotiation Notice. 
 
(a)     If IGT timely gives notice of its intention to negotiate, each of IGT
and LVGI covenants and agrees that it will negotiate in a Commercially
Reasonable manner to reach agreement on the terms of the Definitive
Documentation to permit the Development of the Product.  Only those patents
designated in the LVGI Negotiation Notice by LVGI that IGT approves for
licensing, in IGT’s sole discretion, will be included in the final negotiated
license.  IGT and LVGI agree that IGT will have the exclusive right to pursue
such negotiations with LVGI regarding the Opportunity Area and the Development
of such Product for a commercially reasonable time frame after delivery of LVGI
Negotiation Notice.
 
(b)   he Intellectual Property licenses provided by LVGI to IGT under this
Agreement will provide for enforcement rights to IGT, but not necessarily an
obligation, for any of LVGI’s Intellectual Property licensed to IGT.  IGT will
agree to exercise such enforcement rights at its sole option and election and to
the extent that such rights would not force IGT to bring suit against a direct
customer of IGT or if such rights would not be commercially reasonable to
enforce.
 
2.03 IGT Initiated Project.  In the event that IGT desires a license for
Development to any patents in the LVGI Portfolio, IGT will have the right to
negotiate with LVGI an exclusive or non-exclusive world-wide license, at IGT’s
option, on the terms set forth in this Section 2.03.  IGT will initiate its
negotiation right pursuant to this Section 2.03 by providing to LVGI a
 

 
- 5 -

--------------------------------------------------------------------------------

 

written notice (the “IGT Negotiation Notice”), stating the list of patents in
the LVGI Portfolio that IGT is interested in licensing and an Opportunity Area
in which IGT is interested for Development.  Each of IGT and LVGI covenants and
agrees that it will negotiate in a Commercially Reasonable manner to reach
agreement on the terms of such exclusive or non-exclusive world-wide
license.  The Parties agree that the Definitive Documentation will include such
other terms and conditions as the parties agree as a result of such negotiations
and as applicable to the Development.  IGT and LVGI agree that IGT will have the
exclusive right to pursue such negotiations for a commercially reasonable time
frame (the “IGT Exclusivity Period”).  In the event that the Parties fail to
reach an agreement during the IGT Exclusivity Period, there will not be any
implied right of LVGI to exploit, in any manner, the rights that were the
subject of the IGT Negotiation Notice without first complying with the
provisions of this Article 2 granting IGT a right of first negotiation.
 
2.04 Exclusivity.  LVGI covenants and agrees that it will not, and will cause
its Affiliates and Subordinates not to, directly or indirectly, enter into any
Rights Agreement, except as explicitly permitted by this Article 2.
 
2.05 Limits on Obligations to Negotiate.  Notwithstanding the provisions of this
IPAA, IGT will only be required to negotiate one independent agreement pursuant
to this IPAA that is not IGT initiated at any one given time; provided that if
LVGI in good faith believes that IGT or any of its Affiliates is infringing on
any item of Intellectual Property in the LVGI Portfolio, then the submission of
an LVGI Negotiation Notice and any subsequent negotiations with respect to the
scope of such alleged infringement will not be prohibited by the foregoing.  If
more than one such negotiation would otherwise be required pursuant to any of
provision of this Article 2, IGT may defer the start of related negotiations
until after the pending negotiating period has expired, such that IGT is engaged
in no more than one negotiation that is not IGT-initiated.
 
2.06 Mechanism for Resolving Potential Patent Infringement Between the
Parties.  If either Party believes it has a claim, including the right to file a
declaratory judgment action, against the other Party for patent infringement, it
shall notify the other Party of its contention in writing (“Notification
Letter”).
 
(a)     Each of the Parties covenants, for itself and for its Affiliates, that,
for the term of this Agreement, it shall not institute, file or aid in the
filing (including being named as a plaintiff or being voluntarily joined in an
action brought by a licensee of such Party or by any other person) of any claim,
demand or cause of action regarding patent infringement against the other Party
without first bringing its contention to the attention of the other Party by
means of a Notification Letter and engaging in a 60-day negotiation period with
such other Party.  Such Notification Letter shall include (i) an identification
of the claims of the patent allegedly infringed and (ii) an identification of
the accused device or method.
 
(b)     During said 60-day negotiation period, the Parties shall negotiate in
good-faith toward a resolution of the patent dispute.  All negotiations during
such 60-day negotiation period shall be treated as confidential information and
as offers to
 

 
- 6 -

--------------------------------------------------------------------------------

 

compromise a claim, and thus inadmissible in litigation pursuant to Federal Rule
of Evidence 408.
 
(c)    If the Parties are unable to amicably resolve the patent dispute within
the 60-day negotiation period, then the Party that sent the Notification Letter
(“Objecting Party”) may file a complaint regarding the patent matter.  The
60-day negotiation period shall not be detrimental to the Objecting Party in
terms of laches, estoppel, waiver, damage limitations, statute of limitations,
or in any other similar way.  Rather, the complaint shall be treated as if it
were filed when Notification Letter was sent to the other Party.  The other
Party (i.e., the Party to whom the Notification Letter was sent), however, may
not file an action relating to the patent contention until 30-days after the
60-day negotiation period.
 
(d)    The Parties hereby agree that any applicable statute of limitations
relating to any potential claim, demand, and/or cause of action with regard to
alleged patent infringement shall be tolled during the 60-day negotiation
period.
 
(e)    The Parties acknowledge that the mechanism provided in this Section 2.06
benefits both Parties in avoiding unnecessary litigation.  ACCORDINGLY, IF THE
PARTIES ARE UNABLE TO AMICABLY RESOLVE THE PATENT DISPUTE WITHIN THE 60-DAY
NEGOTIATION PERIOD, THE PARTIES HEREBY WAIVE THE RIGHT TO BRING, AS A DEFENSE OR
AFFIRMATIVE DEFENSE TO ANY SUCH COMPLAINT OR APPLICATION FOR EMERGENCY RELIEF
(EMERGENCY RELIEF INCLUDING, BUT NOT LIMITED TO, A TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, OR THE LIKE), THE ARGUMENT OR CONTENTION THAT ANY SUCH
DELAY ATTRIBUTABLE TO SECTION 2.06 ELIMINATES OR REDUCES THE NEED OR ENTITLEMENT
TO SUCH RELIEF.
 
2.07 Mechanism for Resolving Potential Non-Patent Infringement Between the
Parties.  If either Party believes it has a claim, including the right to file a
declaratory judgment action, against the other Party for infringement of
Intellectual Property rights other than patents, the Parties agree to attempt to
resolve such claim in good faith prior to filing a law suit.  The Parties agree,
however, that such good faith attempt provided for in this Section 2.07 shall
not require the process outlined in the above Sections 2.06.
 
ARTICLE 3 
Covenants and Conditions
 
3.01 Record Keeping.  LVGI covenants and agrees to maintain records in
sufficient detail and in manner as will properly reflect all work done with
respect to all LVGI Rights Agreements, and such other document and records as
are necessary for IGT to determine LVGI’s compliance with each of the terms and
conditions of this Agreement.  LVGI will allow IGT and its designated
representatives to inspect such records during normal business hours, and will
provide copies of all requested records, to the extent reasonably required  by
IGT.
 

 
- 7 -

--------------------------------------------------------------------------------

 



 
3.02 Prosecution Collaboration.  IGT and LVGI agree to collaborate with respect
to the prosecution of patents or applications having one or more claims covering
LVGI’s PVD.  To wit, LVGI shall provide IGT with copies of proposed responses to
any substantive action of any intellectual property office at least 30 days
prior to the original filing deadlines (prior to any extension) for such
responses and IGT shall have the right to propose changes to such responses,
which LVGI will not unreasonably deny.  Should LVGI discontinue any patents
owned or controlled by LVGI that have one or more claims covering LVGI’s PVD
(by, for example, refusing to pay a maintenance fee or tax or allowing a patent
application to go abandoned), LVGI shall notify IGT of its decision in this
regard and IGT shall have the option to take over responsibility for
maintaining, prosecuting, or otherwise perfecting such discontinued patents –
and LVGI shall assign such to IGT at no cost except that IGT shall pay LVGI’s
reasonable costs associated with such assignment.
 
ARTICLE 4 
Confidentiality
 
4.01 Confidentiality Obligation.  Each Party will, and will cause each of its
Representatives to (a) hold all information relating to the business of the
other Party disclosed to it by reason of this IPAA confidential; (b) not use any
such information except as necessary to perform its obligations and exercise its
rights under this IPAA; and (c) not disclose any of such information to any
third party unless required by law or otherwise legally compelled to disclose
such information; provided, however, that to the extent that either Party may
become so legally compelled, such Party may disclose such information only if it
will first have used reasonable efforts to obtain, and, if practicable, will
have afforded the other Party the opportunity to obtain, an appropriate
protective order or other satisfactory assurance of confidential treatment for
the information required to be so disclosed.
 
4.02 Exceptions to Confidentiality.  The Party who received such confidential
information will not be required to keep confidential any information that (a)
was, at the time of disclosure to it, in the public domain; (b) after disclosure
to it, is published or otherwise becomes part of the public domain through no
fault of the receiving Party; (c) was received after disclosure to it from a
third Party who had a lawful right to disclose such information or materials to
it; (d) was required by law to be disclosed to any regulatory body having
jurisdiction over the receiving Party or any of its respective affiliates,
sublicensees or customers; (e) that disclosure is necessary by reason of
applicable legal, accounting or regulatory requirements beyond the reasonable
control of the receiving Party; or (f) is subsequently developed by the
receiving Party independently of the information received from the disclosing
Party, as evidenced by written documentation.
 
4.03 Certain Disclosures.  In the case of any disclosure pursuant to Section
4.02(d) or Section 4.02(e), to the extent practical, the receiving Party will
notify the disclosing Party in advance of the required disclosure and will use
commercially reasonable efforts to assist the disclosing Party in obtaining a
protective order, if available, covering such disclosure.  If such a protective
order is obtained, such information and materials will continue to be deemed to
be confidential information.  In no event shall the information disclosed
pursuant to Section 4.02(d) or Section 4.02(e) of this IPAA exceed that which is
required by such legal, accounting or regulatory requirement, as applicable.
 

 
- 8 -

--------------------------------------------------------------------------------

 



 
4.04 Terms of Agreement.  LVGI agrees that this IPAA and its provisions will
remain confidential, protected as confidential information as per the above
provisions of this Article 4, and will only be distributed to those persons
within LVGI that have a need to know, subject to any disclosure required by law
or regulation to the Securities and Exchange Commission (“SEC”), Department of
Justice or any court or tribunal of competent jurisdiction.  Notwithstanding the
foregoing, LVGI will have the right to disclose the terms of this IPAA to its
attorneys, accountants, actual and potential sources of financing, and potential
acquirers, under appropriate non-disclosure agreements or duties.
 
ARTICLE 5 
Term and Termination
 
5.01 Term.  The term of this IPAA will commence on the date of this IPAA and
will continue in force for a period of five (5) years unless terminated earlier
as set forth in this Article 5.  This IPAA shall be automatically renewed after
the initial 5 year period for successive terms of three (3) years, unless
terminated by either Party at least 60 days prior to the end of the initial term
or any renewal term.
 
5.02 Termination for Material Breach.  If either Party breaches any material
term of this IPAA, the non-breaching Party may terminate this IPAA upon 60 days’
written notice to the defaulting Party specifying such breach.  The breaching
Party shall then have said 60 days from receipt of the default notice in which
to cure the specified breach.  Should the breaching Party not cure the specified
breach within said 60 days, this IPAA shall immediately terminate.
 
5.03 Effect of Termination.  Termination of this IPAA will not affect the right
of any party to pursue any remedy for breach of this IPAA or any other
agreement.
 
5.04 Survival.  The provisions of the following sections and Articles will
survive termination of this IPAA: Sections 5.03 and 5.04 and Articles 1, 3, 4,
5, 6, and 7.
 
ARTICLE 6 
Disclaimer of Warranties
 
6.01 NO PARTY TO THIS IPAA MAKES ANY IMPLIED WARRANTIES.  IMPLIED WARRANTIES
DISCLAIMED INCLUDE, IMPLIED WARRANTIES OF REASONABLENESS, FAIR DEALING, OR GOOD
FAITH; IMPLIED WARRANTIES OF DESIGN, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE, OR ARISING FROM A COURSE OF DEALING, USAGE, OR TRADE
PRACTICE. NO REPRESENTATION OR STATEMENT NOT EXPRESSLY CONTAINED IN THIS IPAA
WILL BE BINDING UPON EITHER PARTY AS A WARRANTY.
 
ARTICLE 7 
Miscellaneous
 
7.01 Notices.  Whenever this IPAA provides that any notice, demand, request,
consent, approval, declaration, or other communication be given to or served
upon any of the parties by another, such notice, demand, request, consent,
approval, declaration, or other communication shall be in writing and shall be
deemed to have been validly served, given, or delivered (and “the
 

 
- 9 -

--------------------------------------------------------------------------------

 

date of such notice” or words of similar effect will mean the date) five days
after deposit in the United States mails, certified mail, return receipt
requested, with proper postage prepaid, or upon confirmed receipt thereof
(whether by noncertified mail, telecopy, express delivery, or otherwise),
whichever is earlier, and addressed to the party to be notified as follows:
 
If to IGT, at:
IGT
9295 Prototype Drive
Reno, Nevada  89521
Attention:                      Richard Pennington
Fax:                                 775.448.1488
   
with copies to:
Fulbright & Jaworski L.L.P.
2200 Ross Avenue
Suite 2800
Dallas, Texas 75201
 
Attention:                        Glen J. Hettinger
Fax:                                    214.855.8200
   
If to LVGI, at:
LVGI
4000 West Ali Baba Lane
Las Vegas, Nevada 89118
 
Attn:     Jon Berkley
Fax:       702.733.4907
With copies to Legal@LVGI.com
   
with copies to:
Weide & Miller, Ltd.
7251 W. Lake Mead Blvd., Suite 530
Las Vegas, NV 89128
 
Attention:  R. Scott Weide
Fax:             702-382-4805

 
or to such other address as each party may designate for itself by like
notice.  No notice, demand, request, consent, approval, declaration, or other
communication shall be deemed to have been given or received unless and until it
sets forth all items of information required to be set forth therein pursuant to
the terms of this IPAA.
 

 
- 10 -

--------------------------------------------------------------------------------

 

7.02 Choice of Law.  This IPAA will be governed by and construed in accordance
with the laws of the State of Nevada, without regard to any conflicts of
laws.  IN THE EVENT OF A DISPUTE BETWEEN THE PARTIES RELATING TO THIS IPAA, EACH
OF THE PARTIES HERETO SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEVADA COUNTY OF WASHOE AND DOES HEREBY WAIVE ANY CLAIM THAT SUCH FORUM
IS INCONVENIENT.
 
7.03 Integration; Amendments; Waivers.  This IPAA constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes all previous written, and all previous or contemporaneous oral,
negotiations, understandings, arrangements, understandings, or agreements with
the exception of the License and Application Support Agreement, Retrofit
License, and LVGI Investment Agreement to be executed simultaneously with this
IPAA.  This IPAA may not be amended, modified, or supplemented, or any provision
of this IPAA waived, except by a writing signed by all the parties to this
IPAA.  No custom, practice, course of dealing, or similar conduct will be deemed
to amend, modify, or supplement any term of this IPAA.  The failure of any Party
to enforce any right or remedy under this IPAA, or to enforce any such right or
remedy promptly, will not constitute a waiver thereof, nor give rise to any
estoppel against such Party, nor excuse any other Party from its obligations
under this IPAA.  Any waiver of any such right or remedy by any Party must be in
writing and signed by the Party against which such waiver is sought to be
enforced.  No waiver will be deemed a continuing waiver or a waiver of any right
beyond the specific right waived in such waiver.
 
7.04 Further Assurances.  Each Party to this IPAA shall, without the necessity
of any further consideration, execute and deliver any and all such further
documents and take any and all such other actions as may be reasonably necessary
or appropriate to carry out the intent and purposes of this IPAA and to
consummate the transactions contemplated hereby.
 
7.05 Force Majeure.  No Party will be deemed in default if delayed or prevented
from performing its obligations under this IPAA, in whole or in part, due to an
act of God, fire, flood, explosion, civil disorder, strike, lockout or other
labor trouble, material shortages of utilities, equipment, materials or
facilities, delay in transportation, breakdown or accident, riot, war, terrorist
attack or other cause beyond its reasonable control (a “Force Majeure Event”);
provided that such party will resume full performance of this IPAA as soon as
practicable following the conclusion of the Force Majeure Event; and provided
further, that any adverse event resulting directly or indirectly from conditions
generally affecting any industry or industry sector in which a Party operates or
competes which does not have a materially disproportionate impact on the Party
relative to other industry participants shall not be considered a Force Majeure
Event under this IPAA.
 
7.06 Headings.  The headings in this IPAA are for convenience of reference only
and are not part of the substance of this IPAA.
 
7.07 Severability.  It is not the intention of the Parties to this IPAA
expressly to violate any public policy, statutory or common law rules,
regulations, or decisions of any governmental or regulatory body.  If any
provision of this IPAA are interpreted or construed as being in violation of any
such policy, rule, regulation, or decision, the provision, section, sentence,
word, clause, or combination thereof causing such violation shall be rendered
inoperative to the minimum extent necessary in order to not be violative as set
forth above (and in lieu thereof the Parties jointly request the court to insert
such provision, sentence, word, clause, or combination
 

 
- 11 -

--------------------------------------------------------------------------------

 

thereof that is as favorable as possible to the Party the rights of which were
made inoperative as may be valid and consistent with the intent of the parties
under this IPAA) and the remainder of this IPAA, as amended, shall remain
binding upon the Parties to this IPAA, unless the inoperative provision would
cause enforcement of the remainder of this IPAA to be inequitable under the
circumstances.
 
7.08 Assignment.  Neither this IPAA nor any rights hereunder may be transferred
or assigned, nor any duties under this IPAA delegated, by operation of law or
otherwise, without the written consent of all parties to this IPAA, except that
IGT may assign this IPAA and all rights hereunder and delegate all of its
obligations hereunder to an affiliate of IGT and except that LVGI may assign
this IPAA and all rights hereunder and delegate all of its obligations hereunder
to a person or entity that is a non-Competitor of IGT that acquires all or
substantially all of the assets of LVGI in a single transaction or series or
related transactions. For the purposes of the foregoing, a Change of Control of
LVGI will be deemed an attempted assignment of this IPAA and the rights
hereunder and a delegation of all duties hereunder.  Any attempted assignment,
transfer or delegation that is that is not in conformance with this agreement is
void.
 
“Change of Control” means the occurrence of any of the following events:
 
(a)   LVGI becomes aware of the acquisition by any “person” or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act) in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of “beneficial
ownership” (within the meaning of Rule 13d-3 under the Exchange Act, or any
successor provision) of 20% or more of the total voting power of the Voting
Stock of LVGI;
 
(b)    (i)  there shall be consummated any share exchange, consolidation or
merger of LVGI pursuant to which LVGI’s common stock would be converted into
cash, securities or other property, other than pursuant to a share exchange,
consolidation or merger of LVGI in which the holders of LVGI’s common stock
immediately prior to the share exchange, consolidation or merger have, directly
or indirectly, at least a majority of the total voting power of the voting stock
of the continuing or surviving corporation immediately after the share exchange,
consolidation or merger, or (ii) LVGI sells, assigns, conveys, transfers, leases
or otherwise disposes of all or substantially all of the assets of LVGI and its
Restricted Subsidiaries to another Person and any “person” (as defined in
clause (a) above) is or becomes the “beneficial owner” (as defined in clause (a)
above), directly or indirectly, of 20% or more of the total voting power of the
voting stock of the transferee entity in such disposition of assets;
 
(c)    during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors (together with any
new directors whose election by such Board of Directors or whose nomination for
election by the stockholders of LVGI was approved by a vote of a majority of the
directors of
 

 
- 12 -

--------------------------------------------------------------------------------

 

LVGI then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors then in
office;
 
(d)   the adoption of a plan relating to the liquidation or dissolution of LVGI;
or
 
(e)    the occurrence of any other event that would constitute a change in
control of LVGI within the meaning of Item 5.01 (or successor item) of Forms 8-K
(or successor form) under the Exchange Act.
 
7.09 No Partnership.  This IPAA forms a contractual arrangement only and does
not constitute the parties as a partnership.
 
7.10 Business Day.  Should the terms of this IPAA require the performance of any
obligation or the fulfillment of any condition on a day other than a business
day, such obligation or fulfillment may be delayed until midnight on the next
day that is a business day for the party to perform.
 
7.11 Counterparts.  This IPAA may be executed in any number of counterparts, by
means of facsimile or portable document format (pdf), which shall individually
and collectively constitute one agreement.
 
7.12 Specific Performance.  It is agreed that a violation by any party of the
terms of this IPAA cannot be adequately measured or compensated in money
damages, and that any breach or threatened breach of this IPAA by a party to
this IPAA would do irreparable injury to the non-defaulting party.  It is,
therefore, agreed that in the event of any breach or threatened breach by a
party to this IPAA of the terms and conditions set forth in this IPAA, the
non-defaulting party will be entitled, in addition to any and all other rights
and remedies that it may have in law or in equity, to apply for and obtain
injunctive relief requiring the defaulting party to be restrained from any such
breach, or threatened breach or to refrain from a continuation of any actual
breach.
 
7.13 Publicity.  Neither Party shall issue any press release or make any other
public announcement with respect to this IPAA or the transactions contemplated
hereby without obtaining the prior written approval of the other Party (which
will not be unreasonably withheld or delayed).  Where disclosure of information
regarding this IPAA or the transactions contemplated hereby may be required by
law or the regulations of any securities exchange, the Party complying with
applicable law or regulations shall provide sufficient time for the other Party
to comment on those portions of such disclosures that pertain to this IPAA
before such disclosures are made.
 
7.14 Termination for Regulatory Compliance.  Each Party and its affiliates
conduct business in a highly regulated industry under privileged licenses issued
by gaming regulatory authorities both domestic and international.  Each Party
maintains a compliance program that has been established to protect and preserve
the name, reputation, integrity, and good will of such Party and its affiliates
and to monitor compliance with the requirements established by gaming regulatory
authorities in various jurisdictions around the world.  Each Party agrees to
cooperate
 

 
- 13 -

--------------------------------------------------------------------------------

 

with requests, inquiries, or investigations of gaming regulatory authorities or
law enforcement agencies in connection with the performance of this IPAA.  Each
Party agrees to fully cooperate with the other Party in the completion of any
necessary due diligence background investigation.  If either Party receives a
written or oral opinion, recommendation or indication from a gaming regulatory
authority (including a representative thereof) or if either Party determines,
based upon facts and evidence that would reasonably be accepted by gaming
regulatory authorities or other licensed gaming entities, that continuation of
this IPAA would jeopardize the gaming licenses, permits or status of such Party
or any of its affiliates with any gaming regulatory authority or similar law
enforcement authority (“Regulatory Trigger”), then: (a) such Party will give
notice to the other Party of the Regulatory Trigger, including details of the
opinion, recommendation, indication or asserted facts (to the extent known by
the receiving Party), and provided such Party is given a time period to address
the basis for said Regulatory Trigger, that Party will provide the other Party a
reasonable time frame within such Party's reasonably allotted time period to
comment upon and take action to remove such basis; and (b) if such Regulatory
Trigger is not cured to that Party's reasonable satisfaction, such that a
reasonable risk remains that jeopardizes the status of such Party with any
gaming regulatory authority, that Party may terminate such portion of this IPAA
which would cure the Regulatory Trigger (leaving the remainder of this IPAA in
force and effect), and if such cannot be effected, such Party may terminate this
entire IPAA immediately.
 


 
[Signature Page Follows]
 

 
- 14 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this IPAA to be executed and
delivered as of the date first above written.
 


 
 
LVGI


 
 
By:  /s/ Jon D. Berkley                                            
Name:   Jon D. Berkley                                            
Title:     President & CEO                                        
 
 
IGT


 
 
By: /s/ Richard Pennigton                                       
Name:  Richard Pennington                                     
Title:    Exec. VP – Corporate Strategy                   
 


 



 
- 15 -

--------------------------------------------------------------------------------

 
